342 F.2d 999
In the Matter of LOUISIANA INVESTMENT & LOAN CORPORATION, Appellant and Appellee.
No. 21335.
United States Court of Appeals Fifth Circuit.
April 6, 1965.

Appeal from the United States District Court for the Western District of Louisiana; Robert A. Ainsworth, Jr., Judge.
J. Barnwell Phelps and Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., for appellant.
Leon A. Pradel, James F. Quaid, Jr., New Orleans, La., for appellee.
Before WISDOM and GEWIN, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM:


1
The appellants contend that their petition for dismissal of chapter eleven bankruptcy proceedings should not have been denied by the Referee in Bankruptcy. The order of the Referee was affirmed by the district court, In the Matter of Louisiana Investment and Loan Corp., 224 F. Supp. 274 (E.D.La.1963), and we agree with the conclusions set out and the result reached in that opinion. We affirm.